DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gage et al. (5,379,706).
	Gage et al. (5,379,706) disclose(s):
distributor 20;
conveying seed, abstract;
tank 16;
hoses 44;
bins 14;
row planter units 12;
chamber 28;
sidewall 69;
floor assembly 50, 52;
a plurality of seed tube(s) 36 & 42;
inlet(s) side 38;
outlet(s) side, at the connection with 44;
air inlet(s) 62;
upper cone 34;
upper cone lower surface 66, best seen figure(s) 3;
clean out slots forming openings 69.

	Gage et al. (5,379,706) disclose(s) a detachable floor as best seen lower left figure(s) 4.  
	With regard to claim(s) 2 & 14, Gage et al. (5,379,706) disclose(s) a flow pattern where the seed drops down, passing the cone, then blowing up to the tube(s).  Accordingly, the upper surface of the cone distributes towards the tube(s) around a 360 degree periphery.  
	With regard to claim(s) 3, Gage et al. (5,379,706) disclose(s) a cone lower surface comprising a cylinder, which forming a channel(s) directs air inward around a 360 degree periphery.  
	With regard to claim(s) 10, the rotary toggling action of Gage et al. (5,379,706) will have the effect of cleaning out clogged seed.  Further, the slots are capable of receiving an air burst.  
	With regard to claim(s) 12, Gage et al. (5,379,706) disclose(s) flaring tube(s) outlet(s) creating a venturi effect at the inner diameter divergence where 36 opens into 42.
	With regard to claim(s) 16-17, Gage et al. (5,379,706) disclose(s) a bottom portion 52 which engages with the cone above to inhibit seed from blocking the air inlet(s); in an entirely analogues way to applicant’s disclosed invention(s).  
	With regard to claim(s) 18, Gage et al. (5,379,706) disclose(s) a tank which drops seed radially uniformly into the distributor.  
	Conclusion
Claims 4-9 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653